FILE COPY




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                         July 19, 2021

                                     No. 04-21-00183-CV

                IN THE INTEREST OF D.H.G. AND M.E.G., CHILDREN

                  From the 37th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2019-PA-02241
                         Honorable Peter A. Sakai, Judge Presiding


                                        ORDER
       We grant appellant's motion for an extension of time to file the appellant's brief and we
order the brief due Friday, July 23, 2021.



                                                   _________________________________
                                                   Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of July, 2021.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court